DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 12/15/2021, on an application filed on 02/15/2019. Claims 1-12 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendments to the drawings were received on 12/15/2021. The amended Fig. 1 is persuasive in designating –Prior Art--. The objection to showing the limitations of claim 5 was never intended to draw Fig. 3 to scale but rather to clarify the plurality of layers of the semi-conductive paper. Nevertheless, Applicant has provided sufficient explanation that one skilled in the art would understand claim 5 supported between the Fig. 3 and the specification. The objection to the drawings cited in the last office action (mailed on 09/16/2021) is withdrawn.

Response to Arguments
Applicant's Amendments (filed on 12/15/2021) with respect to the 112(b) rejection of claim 2 is persuasive due to providing sufficient antecedent bases to understand that “remaining layers” are layers of the inner semi-conductive layer. The 112(b) rejection of claim 2 is withdrawn.
filed on 12/15/2021) with respect to the 103 rejection of claim 1 has been fully considered but it is not persuasive.
	Addressing the arguments on pages 8-9, the Applicant argues that since Ryoe’s moisture proof film 3x’ in Fig. 3A is not “semi-conductive paper” it would be improper to modify Mamoru with the reference of Ryoe. In the last office action, the Examiner made clear that the primary reference of Mamoru taught “semi-conductive paper” and that the reference of Ryoei taught the “horizontal winding structure”. Furthermore, contradicting the Applicant’s Arguments, it would be obvious to modify the semi-conductive layer formed by winding semi-conductive paper of Mamoru with the horizontal winding structure shown and indicated by Ryoei, and not Ryoei's nonconductive and non-halogenated moisture-proof layer.
	Addressing the arguments on page 10, the Applicant argues that the Office has failed to establish a proper prima facie case of obviousness against claim 1, because there is no motivation to modify Mamoru as proposed in the Office Action. The Applicant argues that the proposed motivation in the last Office Action is improper because Hisaharu would not motivate Mamoru in implement a water absorbing inner semi-conductive layer, since Mamoru does not have the same technical problem. The Examiner disagrees with Applicant’s rational. Even though Mamoru does not have to have the same technical problem as Hisaharu, it would still be rational for one skilled in the arts to look at Hisaharu to provide a “water absorbing inner semi-conductive layer” if the one skilled in the arts wanted water dissipation in a power cable.
Consequently, though Mamoru does not provide “layers formed by horizontally winding, where the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound”, Ryoei, however, does provide the required limitation of “layers formed by horizontally winding, where the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound”. Where the rational to combine Mamoru with Ryoei is provided by Hisaharu.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55
USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).
	Therefore, the Applicant's arguments to the 103 rejection of claim 1 is moot. The 103 rejection of claim 1 will not be withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru et al. (JP2000322935A and Mamoru hereinafter, cited by the European Search Report dated 03/12/2020 and the IDS filed on 03/18/2020) in view of Ryoei et al. (JP2011118353A and Ryoei hereinafter), as motivated by Hisaharu et al. (JP2000353433A and Hisaharu hereinafter).
Regarding claim 1, Mamoru discloses a power cable (Fig. 1 and abstract from the J-Plat Translation shows and indicates the power cable of Fig. 1) comprising: a conductor (item 1 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates conductor 1); an inner semi-conductive layer covering the conductor (item 2 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates inner semi-conductive layer 2 covering conductor 1); an insulating layer covering the inner semi-conductive layer (item 3 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates insulating layer 3 covering  inner semi-conductive layer 2); an outer semi-conductive layer covering the insulating layer (item 4 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates outer semi-conductive layer 4 covering insulating layer 3);  a metal sheath layer covering the outer semi-conductive layer (item 5 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates metal sheath layer 5 covering outer semi-conductive layer 4); and a cable protection layer covering the metal sheath layer (item 6 of Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates cable protection layer 6 {cable sheath} covering metal sheath layer 5), wherein the inner semi-conductive layer comprises a plurality of layers formed by winding semi-conductive paper (Fig. 1 and ¶[0016] from the J-Plat Translation indicates where inner semi-conductive layer 2 is comprised of a plurality of layers formed by winding six sheets of semi-conductive carbon paper), wherein the plurality of layers comprise at least one layer formed by winding the semi-conductive paper (Fig. 1 and ¶[0016] from the J-Plat Translation indicates where plurality of layers of the inner semi-conductive layer 2 is understood to comprise of at least one layer that is formed by winding the semi-conductive paper).
Mamoru discloses the claimed invention except wherein the layers are formed by horizontally winding, and wherein the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound.
Ryoei discloses wherein the layers are formed by horizontally winding, and wherein the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound (items 3x', 3b of Fig. 2B & items 3x', D of Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' {moisture-proof film 3x' structure that has moisture proof coat layers 3b} that are formed by horizontally winding {shown in Fig. 3A and indicated in ¶[0027]}, and where layer 3x' is formed by overlap-winding such that portions of width D overlap each other when horizontally wound; therefore, the power cable of Mamoru will have the inner semi-conductive layer comprising a plurality of layers formed by horizontally winding semi-conductive paper, where the layer is formed by overlap-winding the semi-conductive paper such that portions of a width of the semi-conductive paper overlap each other when the semi-conductive paper is horizontally wound by incorporating the horizontal winding structure of Ryoei).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the layers are formed by horizontally winding, and wherein the layer is formed by overlap-winding such that portions of a width overlap each other when horizontally wound into the structure of Mamoru. One would have been motivated in the power cable of Mamoru and have the layers be formed by horizontally winding, and where the layer is formed by overlap-winding such that portions of a width are overlapping each other when horizontally wound in order to provide a horizontally wound layering with overlap, indicated by Ryoei in ¶[0026-0027], to implement a water-absorbing inner semi-conductive layer, as motivated by Hisaharu in ¶[0015-0016], in the power cable of Mamoru.

Regarding claim 3, modified Mamoru discloses a power cable, wherein the at least one layer formed by overlap-winding the semi-conductive paper comprises a layer directly above the conductor (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation indicates where one layer is formed by winding the semi-conductive paper of the inner semi-conductive layer 2 is comprised of layer directly above conductor 1; Ryoei: Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' are horizontally winding that is overlapping).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Hisaharu.
Regarding claim 2, modified Mamoru discloses a power cable, wherein remaining layers of the plurality of layers of the inner semi-conductive layer, other than the at least one layer formed by overlap-winding the semi-conductive paper, comprise layers formed by gap- winding semi-conductive paper such that regular gaps are formed between portions of the semi- conductive paper horizontally wound and the gaps in a certain layer are covered with sheets of semi-conductive paper forming layers above and below the layer (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation is understood to indicate where the remaining layers among the plurality of layers of the inner semi-conductive layer 2 other than the layer formed by winding the semi-conductive are comprised of layers that are formed by winding semi-conductive paper such that the windings are covered by sheets of semi-conductive papers that is understood to form layers above and below the layer; Ryoei: Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' are horizontally winding that is overlapping). 
However, Mamoru and Ryoei do not disclose wherein the semi-conductive that is comprised of formed gap-winding semi-conductive layer such that regular gaps are formed between portions of the semi-conductive horizontally wound.
Hisaharu discloses wherein the semi-conductive that is comprised of formed gap-winding semi-conductive layer such that regular gaps are formed between portions of the semi-conductive  horizontally wound (items 3, 2 of Fig. 3 and ¶[0015] from Espacenet Translation shows and indicates where semi-conductive 3 {water-absorbing semi-conductive tape 3} that is comprised of formed gap-winding semi-conductive layer such that has regular gaps {regular gaps in water-absorbing semi-conductive tape 3 exposing conducting wire woven tape 2 shown in Fig. 3} are formed between portions of semi-conductive 3 that is horizontally wound tape; therefore, modified Mamoru will have a power cable will have the remaining layers among the plurality of layers other than the one layer formed by overlap-winding the semi- conductive paper that is comprised of layers formed by gap-winding semi-conductive paper such that regular gaps are formed between portions of the semi-conductive paper that is horizontally wound and the gaps in a certain layer are covered with sheets of semi-conductive paper forming layers above and below the layer by incorporating the gap winding semi-conductive structure of Hisaharu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the semi-conductive that is comprised of formed gap-winding semi-conductive layer such that regular gaps are formed between portions of the semi-conductive horizontally wound into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the semi-conductive that is comprised of formed gap-winding semi-conductive layer such where regular gaps are formed between portions of the semi-conductive that is horizontally wound in order to provide gaps for additional spirally horizontally wound layering, as indicated by Hisaharu in ¶[0015] and shown in Fig. 3, in the power cable of modified Mamoru.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Sitaram et al. (EP0428026A2 and Sitaram hereinafter).
Regarding claim 4, modified Mamoru discloses a power cable, wherein the  the overlap ratio being a ratio between overlapping portions of the semi-conductive paper and a width of the semi-conductive paper (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation is understood to indicate where the overlap ratio is a ratio between portions of the semi-conductive paper and a width of the semi-conductive paper; Ryoei: Fig. 3A and ¶[0024 & 0026-0027] from Espacenet Translation shows and indicates where layers 3x' have overlapping portion of width D). 
However, Mamoru and Ryoei do not disclose wherein an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive is in a range of 20 to 80%.
Sitaram discloses wherein an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive is in a range of 20 to 80% (item 15 of Fig. 3 and column 7 lines 1-3_48-54 shows and indicates where an overlap ratio of the at least one layer formed by overlap-winding semi-conductive 15 {water-blocking semi-conductive barrier tape} is in a range of 20 to 80% {50% overlap}; therefore, the power cable of modified Mamoru will have an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive paper in a range of 20 to 80% by incorporating overlap wrapping structure of Sitaram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an overlap ratio of the at least one layer formed by overlap-winding the semi-conductive is in a range of 20 to 80% into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the overlap ratio of the at least one layer formed by overlap-winding the semi-conductive be in a range of 20 to 80% in order to provide effectively provide a water-blocking barrier layer in the water-absorbing inner semi-conductive layer, as indicated by Sitaram on page 5_column 7_lines 48-54, in the power cable of modified Mamoru.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Shim et al. (EP2214279A2 and Shim hereinafter), as evidenced by Volk (US 3219501 and Volk hereinafter).
Regarding claim 6, modified Mamoru discloses a power cable, wherein the semi- conductive paper comprises by processing carbon black paper (Mamoru: Fig. 1 and ¶[0016] from the J-Plat Translation indicates where semi- conductive paper comprises paper obtained by processing carbon black, as evidenced by Volk in 2:20-22). 
However, Mamoru and Ryoei do not disclose wherein the carbon paper obtained by processing insulating paper with carbon black.
Shim discloses wherein the carbon paper obtained by processing insulating paper with carbon black (item 20 of Fig. 3 and ¶[0004] shows and indicates where carbon paper is obtained by processing insulating paper with carbon black {insulating layer 20 composed of carbon paper and insulating paper}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the carbon paper obtained by processing insulating paper with carbon black into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the carbon paper be obtained by processing insulating paper with carbon black in order to initially provide conductor insulation while implementing a water-absorbing inner semi-conductive layer, indicated by Shim in ¶[0004] and shown in Fig. 1, in the power cable of modified Mamoru.
In addition, the applicant has not disclosed that having the carbon paper be obtained by processing insulating paper with carbon black solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the carbon paper be obtained by processing insulating paper with carbon black, as shown by Shim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Yoshii et al. (EP0129755A1 and Yoshii hereinafter, cited by the European Search Report dated 03/12/2020 and the IDS filed on 03/18/2020).
Regarding claim 7, modified Mamoru discloses a power cable, wherein the insulating layer comprises a plurality of layers formed by winding insulating paper, wherein the plurality of layers comprise layers formed by winding the insulating paper and the forming layers above and below the layer (Mamoru: Fig. 1 and ¶[0015] from the J-Plat Translation indicates where insulating layer 3 comprises a plurality of layers formed by winding insulating paper, where the plurality of layers comprise layers of the insulating layer is formed by winding the insulating paper and the forming layers above and below comprising the insulating layer 3). 
However, Mamoru and Ryoei do not disclose wherein the insulating layer comprises a plurality of layers formed by horizontally winding insulating paper, wherein the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer.
Yoshii discloses wherein the insulating layer comprises a plurality of layers formed by horizontally winding insulating paper, wherein the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer (items 3, 6, 7 of Fig. 3 & items 3b, 3a of Fig. 4 and page 4_paragraphs 3-5 & page 20_paragraph 2_lines 5-6 & page 22_last 5th line & entire page 25 shows and indicates where insulating layer 3 comprises a plurality of layers 6 & 7 formed by horizontally winding {shown in Fig. 3} insulating kraft paper 3b {shown in Figs. 3-4}, and where the plurality of layers 6 & 7 is comprised of layers that are formed by gap-winding {shown in Fig. 4} the insulating kraft paper 3b such that regular gaps are formed between portions of the insulating kraft paper 3b that is horizontally wound and the gaps in a certain layer are covered with sheets of insulating kraft paper 3b forming layers above and below the layer middle-6_7 {layer comprised of PP [polypropylene] 3a between layers 6 and 7 shown by the arrow in Fig. 4}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the insulating layer comprises a plurality of layers formed by horizontally winding insulating paper, wherein the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the insulating layer comprised of a plurality of layers formed by horizontally winding insulating paper, where the plurality of layers comprise layers formed by gap-winding the insulating paper such that regular gaps are formed between portions of the insulating paper horizontally wound and the gaps in a certain layer are covered with sheets of insulating paper forming layers above and below the layer in order to provide an effective oil-immersion insulation structure that incorporates insulation layers of kraft paper, as indicated by Yoshii on page 25, in the power cable of modified Mamoru.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu) and Yoshii, as detailed in the rejection of claim 7 above, and in further view of Liu (WO 2013/075756 Al and Liu hereinafter).
Regarding claim 8, modified Mamoru discloses a power cable, wherein the insulating layer comprises an inner insulating layer, an intermediate insulating layer, and an outer insulating layer which are sequentially stacked, wherein each of the inner insulating layer and the outer insulating layer is formed of kraft paper impregnated with insulating oil, the intermediate insulating layer is formed by semi-synthetic paper impregnated with the insulating oil, wherein the semi-synthetic paper comprises: a plastic film; and kraft paper stacked on at least one surface of the plastic film (Yoshii: Figs. 3-4 and page 20-3rd paragraph & page 22_last 5th line & page 25_2nd paragraph & page 39_lines 6-7 indicates where insulating layer 3 comprises of an inner insulating layer bottom-6 {bottom PP film 3a + bottom kraft paper 3b forming layer 6}, an intermediate insulating layer middle-6_7 {middle PP film 3a of layer 6 + middle PP film 3a of layer 7}, and an outer insulating layer top-7 {top PP film 3a + top kraft paper 3b forming layer 7} which are sequentially stacked, and where each of the inner insulating layer bottom-6 and the outer insulating layer top-7  are formed of kraft paper impregnated with insulating oil, and the intermediate insulating layer middle-6_7 is formed by semi-synthetic paper of PP {polypropylene laminated paper indicated on page 39_lines 6-7 } impregnated with the insulating oil; where the semi-synthetic paper of PP is a plastic film {indicated on page 20-3rd paragraph}, and where the kraft paper from the inner insulating layer bottom-6 and the outer insulating layer top-7 are stacked on surface of the plastic film of semi-synthetic paper of PP). 
However, Mamoru, Ryoei, and Yoshii does not disclose wherein the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer.
Liu discloses wherein the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer (items 4, 5, 6 of Fig. 1 and page 11_lines 17-19 & page 13_lines 23-26 indicates inner insulating layer 4 {inner part of insulation material} and outer insulating layer 6 {outer part of insulation material} have resistivity lower than that of the intermediate insulating layer 5 {middle part of insulation material, where the resistivity p in the middle part 5 of the insulation material may be more than 1014 Ω.m, or more than 1010 Ω.m and the resistivity in the inner part 4 and outer part 6 of the insulation material is less than 1014 Ω.m or less than 1010 Ω.m}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the inner insulating layer and the outer insulating layer have resistivity lower than that of the intermediate insulating layer in order to provide a transmission system with improved resistivity control within the insulation material and improve field stress distribution, as indicated by Liu on page 5_lines 32-35, in the power cable of modified Mamoru.

Regarding claim 9, modified Mamoru discloses a power cable, wherein a thickness of the inner insulating layer is 1 to 10% of a total thickness of the insulating layer, a thickness of the intermediate insulating layer is 75% or more of the total thickness of the insulating layer, and a thickness of the outer insulating layer is 5 to 15% of the total thickness of the insulating layer (Liu: Fig. 1 and page 14_lines 8-13_21-24_31-34 indicates where a thickness of the inner insulating layer 4 is 1 to 10% of a total thickness of the insulating layer {between 1 to 20% of the total thickness of the insulation layer}, a thickness of the intermediate insulating layer 5 is 75% or more of the total thickness of the insulating layer {between 15 to 85% of the total thickness of the insulation layer}, and a thickness of the outer insulating layer 6 is 5 to 15% of the total thickness of the insulating layer{between 5 to 15% of the total thickness of the insulation layer}).

Regarding claim 10, modified Mamoru discloses a power cable, wherein the thickness of the outer insulating layer is greater than that of the inner insulating layer (Liu: Fig. 1 and page 14_lines 8-10_29-31 indicates where the thickness of the outer insulating layer 6 is greater than that of the inner insulating layer 4 (outer part 6 is 1 and 200 μm, inner part 4 is 20 and 150 μm}).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu), as detailed in the rejection of claim 1 above, and in further view of Maritano et al. (US 2012/0285725 A1 and Maritano hereinafter).
Regarding claim 11, modified Mamoru discloses a power cable, wherein the cable protection layer (Mamoru: Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates cable protection layer 6). 
However, Mamoru and Ryoei do not disclose wherein the cable protection layer comprises an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath.
Maritano discloses wherein the cable protection layer comprises an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath (items 7, 9, 10, 11 of Fig. 1 and ¶[0049] shows and indicates where the cable protection layer 7_9_10_11 is comprised of an inner sheath 7, bedding layers 9 {at least one}, metal reinforcement layer10 {armour}, and an outer sheath 11 {serving sheath}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cable protection layer comprises an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the cable protection layer be comprised of an inner sheath, bedding layers, a metal reinforcement layer, and an outer sheath in order to provide mechanical protection to the cable by disposing a protection structure around the metal sheath layer, as indicated by Maritano in ¶[0049] and shown in Fig. 1, in the power cable of modified Mamoru.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ryoei (motivated by Hisaharu) and Maritano, as detailed in the rejection of claim 11 above, and in further view of Kondo et al. (US 2001/0042635 A1 and Kondo hereinafter).
Regarding claim 12, modified Mamoru discloses a power cable, wherein the cable protection layer (Mamoru: Fig. 1 and abstract & ¶[0011] from the J-Plat Translation shows and indicates cable protection layer 6; Maritano: Fig. 1 and ¶[0049] shows and indicates cable protection layer 7_9_10_11). 
However, Mamoru, Ryoei, and Maritano do not disclose wherein the cable protection layer further comprises a wire sheath and an outer serving layer.
Kondo discloses wherein the cable protection layer further comprises a wire sheath and an outer serving layer (items 8, 9 of Fig. 1 and ¶[0060] shows and indicates where the cable protection layer 8_9 further comprises a wire sheath 9 {armoring layers} and an outer serving layer 8 {protection yarn layer}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cable protection layer further comprises a wire sheath and an outer serving layer into the structure of modified Mamoru. One would have been motivated in the power cable of modified Mamoru and have the cable protection layer further comprising a wire sheath and an outer serving layer in order to reduce electrical stress distribution in an insulating layer structure using kraft paper by augmenting the cable protection layer of Maritano and provide a solid cable, as indicated by Kona in ¶[0060 & 0158] and shown in Figs. 13-14, in the power cable of modified Mamoru.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to a power cable, wherein remaining layers of the plurality of layers of the inner semi-conductive layer, other than the at least one layer formed by overlap-winding the semi-conductive paper, comprise layers formed by gap- winding semi-conductive paper such that regular gaps are formed between portions of the semi- conductive paper horizontally wound and the gaps in a certain layer are covered with sheets of semi-conductive paper forming layers above and below the layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847